Citation Nr: 0428389	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  01-03 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, 
as a residual of exposure to carbon tetrachloride.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Witness


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1950.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge appearing at the RO, who will render the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct the hearing.  38 U.S.C.A. 
§ 7102(b) (West 2002).  A copy of the hearing transcript 
issued following the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he was exposed to carbon 
tetrachloride in service and that his currently diagnosed 
cirrhosis of the liver is the result of that exposure.  He 
testified that he and others used the carbon tetrachloride on 
board ship to clean the electrical parts of the motors that 
drove this ship.  He further testified that they washed the 
parts in buckets, and they were given only gloves as 
protective gear.  The liquid often overflowed the cuffs of 
the gloves and got inside the gloves after he immersed his 
hands in the liquid.  In addition, they inhaled the 
chemicals.  He testified that his hands bled, and that they 
were bleached white by the exposure.  In statements and his 
testimony, the veteran averred that he experienced nausea 
after exposure to the fumes and the Chief Petty Officer in 
charge told them to leave the engineering room and get air on 
deck when they were overcome.

In support of his argument, the veteran submitted the 
November 1999 lay statement of a service member who served 
with him.  The witness noted his personal recollection that 
carbon tetrachloride was used to clean electrical motors and 
other electrical equipment.  However, other than rubber 
gloves, no protective equipment was ever issued them to 
protect them against exposure to the chemical.

Current VA and private medical evidence, including a VA 
examination report dated in February 2000 reflect that the 
veteran is diagnosed with cirrhosis of the liver.  However, 
the evidence concerning the etiology of this condition 
remains unresolved.

At the May 2004 hearing, the veteran's witness testified as 
to the long term effects of exposure to carbon tetrachloride, 
in addition to her personal observations of the veteran's 
symptoms.  She testified that she works with chemicals as an 
occupation.  The veteran has further submitted numerous 
documents, including some from the Center for Disease 
Controls, the National Institute for Occupational Safety and 
Health, and the Occupational Safety and Health 
Administration.  These documents detail the hazardous nature 
of the chemical, protective measures that should be employed 
when using the substance, and the effects of acute and 
chronic exposure.

A September 2000 statement by Gordon E. Harmston, M.D., 
Fellow of Gastroenterology and Hepatology, contains the 
following opinion:

Carbon tetrachloride is known to be toxic 
to the liver and may contribute to 
chronic liver disease.  While there is no 
way to be sure if [the veteran's] 
cirrhosis is secondary to solely his 
chronic HCV (hepatitis C virus) or if 
carbon tetrachloride played a role, it is 
my professional opinion that carbon 
tetrachloride may have contributed to his 
present state and there is certainly no 
way to prove that i[t] did not (italics 
in original).

In addition, a November 2000 statement proffered by his 
treating VA physician, gives the following statement:

The etiology of [the veteran's] cirrhosis 
is not entirely clear.  He has hepatitis 
C virus, which independently may cause 
cirrhosis.  In addition, there is a 
history of carbon tetrachloride exposure, 
which may also be contributory.  His 
history of alcohol use is remote and 
insignificant in amount in terms of 
contributing to his cirrhosis by the 
patient's own history.  Again, if the 
patient's history is reliable and I don't 
have a reason not to believe that it is, 
the minimal, remote history of alcohol is 
inconsequential in contributing to his 
liver disease.

Similarly, the examiner who conducted the February 2000 VA 
examination also found alcohol to be less likely the cause of 
the veteran's cirrhosis.  But he found little, if any, 
relationship between possible exposure to carbon 
tetrachloride in service and the veteran's current liver 
disease:

Acute, high-dose exposure to carbon 
tetrachloride is associated with 
hepatitis and collapse.  If the veteran 
managed to survive this, then cirrhosis 
of the liver may ensue.  However, there 
is not history of exposure to this degree 
nor of any illness in his history 
associated with this.

At the time of this opinion, the veteran's available service 
medical records had not yet been associated with the 
veteran's claims file.  Moreover, the examiner does not 
indicate that he reviewed the entire claims file in arriving 
at this opinions.

Available service medical records reflect that the veteran 
served on board ship as an "EMFN," but it cannot be 
ascertained from the record which ship he was serving on at 
the time he avers the exposure occurred, 1946 through 1948.  
The veteran's lay witness identified a ship, the USS Agawan 
(AOG-6), but the veteran's service and possible exposure 
carbon tetrachloride aboard this ship has not been confirmed.  
The veteran's separation documents and service personnel 
records have not been obtained.

Finally, the Board notes that the claims file shows the 
veteran was apparently imprisoned in Oregon State 
Penitentiary in 1954.  These records further show that he was 
subsequently disabled in a work-related fall in 1984, after 
which he received disability benefits from the Social 
Security Administration (SSA).  These records must be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  In addition, the veteran reported treatment from 
approximately 1981 at the VA Medical Center in Fresno, 
California.  These records must be requested.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, and in view of the 
veteran's testimony and the evidence provided by the 
veteran's lay witness and available service medical records, 
an attempt must be made to determine whether the veteran was, 
in fact, exposed to carbon tetrachloride in service.  In 
addition, the Board finds it would be helpful to proffer the 
veteran an examination to include all appropriate clinical 
testing and review of the claims file-to include all service 
medical records and VA and non-VA medical treatment records 
obtained pursuant to this remand-in totality.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issues of entitlement 
to service connection for cirrhosis of 
the liver as a residual of exposure to 
carbon tetrachloride.  In particular, the 
RO must inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for 
cirrhosis of the liver as a residual of 
exposure to carbon tetrachloride; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed residuals of exposure to carbon 
tetrachloride, from the date of his 
discharge from active service to the 
present.  The RO should procure duly 
executed authorization for the release of 
private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should verify the 
dates the veteran was incarcerated at 
Oregon State Penitentiary, and request 
copies of records for any and all 
treatment accorded him while imprisoned 
at the Oregon State Penitentiary in 
Salem, Oregon.  In addition, the RO 
should request any and all inpatient and 
outpatient records, to include any and 
all clinical medical records accorded him 
at VA Medical Center in Fresno, 
California, and any other VAMC the 
veteran may identify, from his discharge 
in 1950 to the present, that are not 
already of record.

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

4.  The RO should determine from SSA 
whether or not the veteran is currently 
in receipt of disability benefits, or was 
previously.  The RO should request any 
and all determinations of disability-
past and present-in the veteran's case 
and copies of any and all medical 
evidence relied upon in arriving at these 
decisions.

5.  The RO should obtain any additional 
service medical and personnel records, 
including clinical medical records, 
hospital medical records, and copies of 
all administrative actions concerning the 
veteran.  In particular, the RO should 
request service personnel records 
detailing the veteran's assignments and 
duties, and copies of his separation 
documents.

6.  If the service medical, hospital, or 
personnel records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
appellant may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports and unit 
histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

7.  The RO should seek verification from 
the U.S. Navy regarding whether carbon 
tetrachloride was routinely used to clean 
tools and refill fire extinguishers 
during the period from 1946 to 1950 and 
whether the veteran was exposed to this 
chemical.

The RO should complete any and all 
follow-up actions referred by National 
Personnel Records Center and U.S. Armed 
Services Center for Research of Unit 
Records, and the service department.  

8.  The RO should request the veteran's 
witness at the May 2004 hearing submit 
her credentials, and should afford her an 
opportunity to make a formal written 
opinion.

9.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by a specialist in 
gastroenterology and hepatology to 
determine the nature, extent, and 
etiology of his cirrhosis of the liver.  
All indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history, 
including the onset and course, of 
any manifested liver disease.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested liver disease.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all liver pathology.
?	Provide an opinion as to the date of 
onset and etiology for any liver 
disease.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it at least as likely as not 
that any currently manifested 
liver disease is the result of 
any verified exposure to carbon 
tetrachloride during service 
or, in the alternative, in any 
way related to his active 
service?
2.	A detailed rationale, including 
discussion of the significance 
of any pre-service, inservice, 
and/or post service exposure to 
the harmful chemicals, and 
relevant literature concerning 
the effects of exposure to 
carbon tetrachloride should be 
furnished.

10.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for cirrhosis of the liver, as 
a residual of exposure to carbon 
tetrachloride.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




